Citation Nr: 1029720	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-35 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of wounds to 
the hands.

2.  Entitlement to service connection for residuals of wounds to 
the right leg.

3.  Entitlement to service connection for residuals of wounds to 
the left leg.

4.  Entitlement to service connection for degenerative arthritis 
of the back, claimed as residuals of back injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to May 1954 
and from January 1968 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision issued by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the Veteran's claims for service 
connection.  

In June 2010, the Veteran, accompanied by his authorized 
representative, appeared at a video hearing before the below-
signed Acting Veterans Law Judge sitting in Washington, DC.  A 
transcript of that hearing has been associated with the claims 
file.

The Board notes that, in March 2004, the Veteran filed a claim to 
"re-open" a 30 percent "allowance" for a back disability.  At 
that time, the Veteran submitted the last page of a May 1985 
statement of the case (SOC), reflecting that he had been 
evaluated as 30 percent disabled (without reference to a 
particular disability) and was being denied entitlement to non-
service connected pension.  In March 2005, the RO mailed the 
Veteran a letter stating that, due to lack of evidence, VA had to 
deny his claim.  In June 2005, the Veteran wrote to VA and again 
requested that his 30 percent disability rating be reinstated.  
Although the claims file does not reflect that the Veteran was 
ever in receipt of a 30 percent disability rating for a service-
connected (italics added for emphasis) disability, the RO did not 
respond to the June 2005 letter, further develop the claim, or 
provide a statement/decision to the Veteran listing the evidence 
or applicable law and regulations considered.  As such, this 
issue has been raised by the record, but has not been fully 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is REFERRED to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that an additional VA medical opinion, as well as 
additional development of the record, is necessary before the 
Board may proceed to adjudicate the claims.

As an initial matter, the Board observes that a portion of the 
Veteran's service treatment records are not associated with the 
claims file.  The claims file indicates that these missing 
records were destroyed in a fire at the National Personnel 
Records Center (NPRC), but does not reflect a formal finding as 
to the unavailability of the records.  While this case is in 
remand, the RO/AMC must make a formal finding as to the 
unavailability of the Veteran's records and inform of that 
status.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) 
(Remanding claim to the Board to address VA's duty to "exercise 
greater diligence in assisting the appellant with the development 
of evidence in support of his claim where medical records were 
lost while in VA custody.").

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
assist claimants with the evidentiary development of pending 
claims.  As part of the duty to assist, VA must obtain Social 
Security Administration (SSA) records when they may be relevant.  
Voerth v. West, 13 Vet. App. 117, 121 (1999).  A November 2005 
SSA inquiry reflects that, in August 1993, the Veteran was 
awarded Social Security disability benefits for a disability that 
began in December 1990.  However, no SSA records have been 
associated with the claims file.  Accordingly, the RO should 
contact the SSA to obtain copies of the relevant records, 
including the complete medical records upon which any decision 
was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2009).  Although not dispositive as to an issue that 
must be resolved by VA, any relevant findings made by the SSA are 
evidence which must be considered.  See White v. Principi, 243 F. 
3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

VA's duty to assist also includes the provision of a medical 
examination or medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent medical evidence of 
a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009); See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision on 
a claim, where the evidence of record, taking into consideration 
all information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
[VA] to make a decision on the claim.").  

The Veteran was afforded a VA examination for his claimed 
service-connected disabilities in September 2007.  However, the 
report of that examination: states that the claims file was not 
available for the examiner's review; reflects that the examiner 
did not provide an opinion as to the relationship of any current 
disability to service; does not indicate any examination of the 
Veteran's hands; and does not discuss any region of the back 
other than the lumbar area (even though the Veteran's service 
treatment records reflect that he was treated in service for 
symptoms involving his thoracic spine).  As the examiner did not 
have the opportunity to review the Veteran's service treatment 
records and the examination report does not reflect that each of 
the claimed disabilities was fully addressed, the Board finds the 
2007 examination report inadequate for rating purposes and that 
it must be returned to the examiner for a clarifying opinion.  If 
the findings on an examination report are incomplete, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC must then 
obtain these records and associate them 
with the claims folder.  

2.  The RO/AMC must make a formal finding 
as to the unavailability of the missing 
portion of the Veteran's records and send 
him a letter informing him of the status 
of his records.  

3.  The RO/AMC must obtain from the SSA a 
copy of the evidence relied on in its 
decision(s) regarding any such claim(s) for 
disability benefits filed by the Veteran.  
This evidence should specifically include, 
but is not limited to, medical records and 
the SSA hearing transcript.  A negative 
response must be requested if any evidence 
is unavailable.  These records must be 
associated with the claims folder. 

4.  The RO/AMC must then, in accordance with 
38 C.F.R. § 4.2, return the Veteran's claims 
file to the September 2007 examiner (if 
unavailable, the file should be provided to 
another physician of suitable background and 
experience) to determine whether the Veteran 
has any current residuals of injuries to the 
hands, legs, or back that are likely related 
to his service.  The following 
considerations will govern the review:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the reviewer.  The examination 
report must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file, the 
reviewer must address whether the 
Veteran has any current disabilities of 
the hands, legs, and/or back that are 
likely related to his service.  The 
reviewer must note and discuss (in 
regard to possible etiology of any 
existing conditions) the in-service 
treatment records reflecting October 
1949 swelling of the left leg, a June 
1951 x-ray showing "slipping of the 
spurs of the bodies of all the thoracic 
vertebraes," a May 1953 treatment 
record for an injury to the right knee, 
a November 1951 laceration to the head, 
and a June 1968 duty restriction due to 
"trouble" with the back and leg.

c.	The examiner must, on the basis of 
the evidence of record, the prior 
physical examination, and any 
applicable treatises, provide a medical 
explanation as to whether a causal 
relationship exists between any 
currently diagnosed disability of the 
hands, legs, or back and the injuries 
reflected by the service treatment 
record (as noted above in 2.b.) and/or 
claimed by the Veteran (to include a 
1949 injury during maneuvers at Fort 
Knox, a 1951 jeep accident in Panama, 
and a 1963 jeep accident in Korea).  A 
rationale must be provided for all 
findings.

d.	If the September 2007 VA examiner is 
unavailable, any other reviewing 
physician is advised to conduct all 
tests or studies - to include, if 
necessary, re-examination of the 
Veteran - required to provide the 
requested findings.  All clinical 
findings should be reported in detail.  

e.	In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification of 
the pertinent evidence of record.  If 
the examiner is unable to render an 
opinion without resort to speculation, 
he or she should explain why and so 
state. 

5.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.

6.  Thereafter, the RO must consider all 
of the evidence of record and readjudicate 
the Veteran's claims for service 
connection.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


